DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, each of the phrases “wherein” in line 1, “the method is to” in line 2, “comprises” in line 4 and “process in which” could be interpreted as a transitional phrase. Accordingly, it is unclear which was intended to be the transitional phrase which separates the preamble from the body of the claim. Since the body of the claim sets forth the positive limitations, it is unclear if the adhering, form of a sheet, and atmospheric pressure limitations are positive or merely functional preamble limitations.
	Regarding claim 1, line 2, it is entirely unclear what is meant by “the method is to”.
	Regarding claim 1, line 3, it is entirely unclear what is under an atmospheric pressure and what is meant by a sheet under an atmospheric pressure. Even a sheet in a vacuum bag or bladder is under the atmospheric pressure exerted against the vacuum bag or bladder. It is unclear what this limitation requires.
	Regarding claim 1, the examiner suggests inserting --thermosetting resin-- before “film” in line 7 to use consistent terminology. As written, it is a little unclear if “the film” is referencing the previously recited thermosetting resin film.
	Regarding claims 2-3, the examiner suggests deleting “linear”. A linear pressure is expressed in force per unit length, not force per unit area. MPa is a force per unit area, i.e. a pressure unit, not a linear pressure unit.
	Regarding claim 4, as in claim 1, the terms “wherein”, “the method comprises” and “a process in which” make it unclear which phase is the transitional phrase. It is also unclear what is meant by “the production method according to any claim 1”. There is only one claim 1.
	Regarding claim 5, as in claim 1, the terms “wherein”, “the method is to”, “the method comprises” and “process in which” make it unclear which phrase is the transitional phrase. As above, it is unclear what is meant by “the method is to”, what is under an atmospheric pressure and what is meant by a sheet under an atmospheric pressure. As noted above, “linear” should be deleted.
	Regarding claim 6, it is unclear what is meant by “owned” in line 2. It is a little unclear what is meant by “+5°C of”. The examiner suggests more clearly reciting that the pressure roll has a temperature which is lower than than 5°C above the recited minimum melt viscosity temperature.
	Regarding claim 7, as in claim 1, the terms “wherein”, “the method comprises” and “a process in which” make it unclear which phase is the transitional phrase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tosaka (WO 2016/178399 A1, referencing US 2018/0345540 as a English language equivalent).
	Regarding claims 4 and 7, these claims do not require performing the steps recited in respective parent claims 1 and 5. Rather, they recite an FRP precursor obtained by the production method of the parent claim. This is a product-by-process type limitation which is only limited to the structure of the FPR precursor implied by the recited method of the parent claim. The structure of the FRP precursor implied by claims 1 and 5 is an aggregate sheet impregnated by a thermosetting resin. Claims 4 and 7 require the further step of curing the precursor. Tosaka clearly teaches these required limitations (Figure 1; paragraphs 16-17, 21, 40-41, 77, 114 and 142).

Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichino (JP 2016-138205 A, referencing attached machine translation).
	Regarding claim 5, Ichino teaches a method for producing an FRP precursor, comprising adhering a thermosetting resin film to one surface of an aggregate that is in a form of a sheet under an atmospheric pressure, and the thermosetting resin film and the aggregate are press-adhered by heating by means of a pressure roll with a roll pressure of 0.4 MPa (paragraphs 87 and 110). There is no indication in Ichino that the process takes place under elevated pressure (such as in an autoclave) or under reduced pressure (such as in a vacuum laminator). Thus it is reasonably clear that the sheet is under an atmospheric pressure.
	Regarding claim 7, Ichino clearly teaches this additional limitation (paragraph 111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tosaka.
	Regarding claim 1, Tosaka teaches a method for producing an FRP precursor, comprising adhering a thermosetting resin film to one surface of an aggregate that is in a form of a sheet under an atmospheric pressure (Abstract; Figure 1; paragraphs 16-17, 21 and 40-41), and press-adhering the thermosetting resin film and the aggregate by heating by means of a pressure roll having a temperature in a range of 40°C below to 20°C above a temperature at which a minimum melt viscosity of the thermosetting resin film is exhibited (paragraphs 60 and 75). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 2, Tosaka suggests a suitable roll pressure of 0.2 MPa (paragraphs 120 and 129).
	Regarding claim 4, Tosaka clearly teaches this additional limitation (paragraph 114).

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tosaka as applied to claims 1-2 and 4 above, and further in view of Ichino.
	Regarding claim 3, as noted above, Tosaka suggests a suitable roll pressure of 0.2 MPa. Tosaka is not limited to a particular roll pressure range. In a similar process of impregnating an aggregate with a resin film using a roller to apply heat and pressure, Ichino suggests a suitable roll pressure of 0.4 MPa to provide the desired impregnation (paragraph 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a roll pressure in the claimed range because one of ordinary skill in the art would have been motivated to use a known suitable pressure in this range for achieving the desired impregnation as suggested by Ichino.
	Claims 5 and 7 are satisfied for the reasons provided above.
	Regarding claim 6, as noted above, Tosaka teaches heating by means of a pressure roll having a temperature in a range of 40°C below to 20°C above a temperature at which a minimum melt viscosity of the thermosetting resin film is exhibited (paragraphs 60 and 75). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745